De Courcy, J.
A reasonable agreement limiting the amount
recoverable in case of loss or damage to a specified value, and made for the purpose of obtaining the lower of two rates proportioned to the extent of the risk, is valid and binding on both shipper and carrier. Graves v. Lake Shore & Michigan Southern Railroad, 137 Mass. 33. Bernard v. Adams Express Co. 205 Mass. 254. NeEngland News Co. v. Metropolitan Steamship Co. 215 Mass. 252. Adams Express Co. v. Croninger, 226 U. S. 491. Such an agreement was embodied in the bills of lading in this case.
Among the facts stated in the report of the Municipal Court are the following: When the plaintiff sent his teamster Paledino with the goods to the freight station, he sent with him also the bills of lading without inserting the rate therein. The plaintiff frequently had sent freight over the lines of the defendant com-pony; and he was informed by the defendant’s agent of the limited *208liability rate before he sent the goods for shipment. When Paledino was informed of the amount necessary to prepay the freight at the reduced rate, he communicated • that information to the plaintiff and obtained from him the money, which he paid to the freight agent. The plaintiff later received from Paledino the returned bills of lading, with the “limited liability” clause stamped thereon, and he kept the same without any protest until after the loss occurred. In view of these facts no error of law is shown in the finding for the defendant.
The plaintiff entrusted Paledino with the goods, the bills of lading and the money, and empowered him alone to make all the necessary arrangements with the defendant for the transportation. He must be deemed to have given this agent authority to act on his behalf in reference to this shipment, and to bind him by the receipt of the bills of lading as issued. Squire v. New York Central Railroad, 98 Mass. 289. Hill v. Boston, Hoosac Tunnel, & Western Railroad, 144 Mass. 284.
Further, even if the plaintiff had not authorized Paledino to make the agreement for limited liability, it could be found that he ratified his agent’s act. He accepted the contract and availed himself of its provisions without objection. The stipulation in question was one he had reason to expect, and was inserted in a manner not likely to escape his attention. The mere fact that he was willing to assent to the terms of the bills of lading without reading them cannot deprive the defendant of the benefit of the stipulation inserted therein for its protection. Cox v. Central Vermont Railroad, 170 Mass. 129, 137. Monitor Mutual Fire Ins. Co. v. Buffum, 115 Mass. 343. Grace v. Adams, 100 Mass. 505.

Order dismissing appeal affirmed.